                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO

JULIA G. ROSA-FIGUEROA,
     Plaintiff,

       v.
                                                    Civil No. 18-1709 (BJM)
COMMISSIONER OF SOCIAL
SECURITY,
    Defendant.


                               OPINION AND ORDER
       Julia G. Rosa-Figueroa (“Rosa”) moves to reverse the Commissioner of the Social

Security Administration’s (“the SSA’s”) decision that she is not entitled to disabled

widow’s benefits under the Social Security Act. Rosa filed a memorandum of law in

support of her position, Dkt. 13, and the government defended its decision. Dkt. 19. The

case is before me on consent of the parties. Dkts. 2, 5. After careful review, the

Commissioner’s decision is VACATED and REMANDED for proceedings consistent

with this opinion.

                              STANDARD OF REVIEW
       The court’s review is limited to determining whether the SSA employed the proper

legal standards and found facts upon the proper quantum of evidence. Manso-Pizarro v.

Sec’y of Health & Human Servs., 76 F.3d 15, 16 (1st Cir. 1996). The agency’s findings of

fact are conclusive when supported by substantial evidence, 42 U.S.C. § 405(g), but are

not conclusive when derived by ignoring evidence, misapplying the law, or judging matters

entrusted to experts. Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999); Ortiz v. Sec’y of

Health & Human Servs., 955 F.2d 765, 769 (1st Cir. 1991). An administrative law judge

(“ALJ”) is a lay person who is generally unqualified to interpret “raw, technical medical

data.” Berrios v. Sec’y of Health & Human Servs., 796 F.2d 574, 576 (1st Cir. 1986). She

may not substitute her “own impression of an individual’s health for uncontroverted

medical opinion.” Carrillo Marin v. Sec’y of Health & Human Servs., 758 F.2d 14, 16 (1st
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                    2

Cir. 1985). However, an ALJ may render a common-sense judgment regarding an

individual’s capacities, so long as she “does not overstep the bounds of a lay person’s

competence and render a medical judgment.” Gordils v. Sec’y of Health & Human Servs.,

921 F.2d 327, 329 (1st Cir. 1990). The court “must affirm the [Commissioner’s] resolution,

even if the record arguably could justify a different conclusion, so long as it is supported

by substantial evidence.” Rodríguez Pagán v. Sec’y of Health & Human Servs., 819 F.2d

1, 3 (1st Cir. 1987).

         A claimant is disabled under the Act if she cannot “engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant is unable to

engage in any substantial gainful activity when she can neither perform her prior work nor,

considering her “age, education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.” Id. § 423(d)(2)(A). In

determining whether a claimant is disabled, the SSA must consider all the evidence in the

record. 20 C.F.R. § 404.1520(a)(3).

         The SSA must employ a five-step evaluation process to decide whether a claimant

is disabled. 20 C.F.R. § 404.1520; see Bowen v. Yuckert, 482 U.S. 137, 140–42 (1987);

Goodermote v. Sec’y of Health & Human Servs., 690 F.2d 5, 6–7 (1st Cir. 1982). At step

one, the SSA determines whether the claimant is currently engaged in “substantial gainful

activity.” If so, the claimant is not disabled. 20 C.F.R. § 404.1520(b). At step two, the SSA

determines whether the claimant has a medically severe impairment or combination of

impairments. 20 C.F.R. § 404.1520(c). If not, the disability claim is denied. At step three,

the SSA must decide whether the claimant’s impairment is equivalent to an impairment

already determined to be so severe as to preclude substantial gainful activity. Id.

§ 404.1520(d); 20 C.F.R. § 404, Subpt. P, App. 1. If the claimant’s impairment meets or

equals one of the listed impairments, she is conclusively presumed disabled. At step four,
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                   3

the SSA determines whether the impairment prevents the claimant from performing her

past work. If the claimant can perform her previous work, she is not disabled. 20 C.F.R.

§ 404.1520(e). If she cannot perform this work, the fifth and final step asks whether the

claimant can perform other work available in the national economy in view of her residual

functional capacity (“RFC”), as well as age, education, and work experience. If not, then

she is entitled to disability benefits. Id. § 404.1520(f).

         The burden is on the claimant to prove that she is disabled within the meaning of

the Social Security Act. See Bowen, 482 U.S. at 146–47 n.5. At steps one through four, the

claimant has the burden of proving that she cannot return to her former employment

because of the alleged disability. Santiago v. Sec’y of Health & Human Servs., 944 F.2d 1,

5 (1st Cir. 1991). However, because Social Security disability determinations are non-

adversarial proceedings, the ALJ also has a duty to “investigate and develop the facts and

develop the arguments both for and against the granting of benefits.” Seavey v. Barnhart,

276 F.3d 1, 8 (1st Cir. 2001) (citing Sims v. Apfel, 530 U.S. 103, 110 (2000)). Once a

claimant has demonstrated a severe impairment that prohibits return to her previous

employment, the SSA has the burden under step five to prove the existence of other jobs in

the national economy that the claimant can perform. Ortiz v. Sec’y of Health & Human

Servs., 890 F.2d 520, 524 (1st Cir. 1989).

         An individual seeking disabled widow’s benefits must meet certain other

requirements. See 42 U.S.C. § 402(e)(1). The same standards apply when determining

whether a worker or a widow is disabled. See id. § 402(e)(1)(B)(i).

                                            BACKGROUND
         Rosa was born on July 25, 1957. Social Security Transcript (“Tr.”) 1. She completed

her bachelor’s degree in 1980 and began working as an accountant in 1986. Id. at 267. Rosa

developed various ailments, including rheumatoid arthritis, diabetes, gastritis, sleep apnea,

hypertension, and depression. Id. at 67. She stopped working on April 26, 2013, explaining
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                          4

that she could no longer work because she was in constant pain and could not concentrate.

Id. at 67, 266.

         Rosa applied for disability insurance benefits on May 25, 2013. Id. at 49. On June

4, 2013, her husband died, and she subsequently applied for widow’s insurance benefits.

Id. at 459. In both applications, Rosa claimed a disability onset date of April 26, 2013, and

reported that she could not work due to rheumatoid arthritis, diabetes, hypertension, sleep

disorders, and gastritis. Id. at 23, 49, 179, 459. Rosa’s initial applications did not list

depression among her impairments. Id. at 179, 459. However, on July 29, 2014, Rosa

informed the SSA that she was “severely depressive” as of December 2013. Id. at 317, 322.

Rosa did not initially seek treatment for her depression because, as she explained, the “best

psychiatrist is our father God,” and she “didn’t have the intention of going to any

psychiatrist or psychologist until [she] couldn’t take it any longer.” Id. at 67. In July 2014,

Rosa began seeing Dr. Felix Maldonado with the Ponce School of Medicine (“Ponce

School”) for treatment related to depression, anxiety, insomnia, fatigue, and difficulties

related to memory and concentration. Id. at 319.

         The SSA denied Rosa’s applications initially and on reconsideration. Id. at 82, 86.

Rosa requested a hearing before an ALJ, which was held by video on September 20, 2016.

Id. at 64. At the hearing, Rosa testified that she could no longer work because she was in

constant pain, could not concentrate, and could no longer deal with numbers. Id. at 67.

When asked what caused her limitations, Rosa named her various physical impairments

and then said, “the psychiatrist told me I have anxiety. I feel depressed. I am always tired.

I don’t know. I don’t feel I have a reason to be happy.” Id. Rosa further explained that she

spends her days watching the news and that her doctor recommended she try completing

word grams because she “couldn’t concentrate” and “was sort of losing [her] memory.” Id.

at 72. In describing her emotional condition, Rosa said, “I get really anxious. As I said to

the doctors, I felt like the house is closing in, it’s sort of getting tighter, it feels really dark,
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                   5

I feel sadness, sometimes I get in a bad mood, but it’s the same, because I can’t do

anything.” Id. at 73. The following exchange between Rosa and her attorney also occurred:

         Q: And regarding your emotional condition, how do you feel today?

         A: Well, I feel very nervous and anxious, [LAUGHTER], and I feel calm because I

         took the pill and it calms me down.

         Q: And why do you laugh?

         A: Because of the nerves.

         Q: What happens, tell me.

         A: I am going through several situations that are very hard, and so I feel very

         nervous most of the time.

Id. at 74. After the hearing, the ALJ found Rosa not disabled. Id. at 37.

         The ALJ found that Rosa suffers from two severe impairments—rheumatoid

arthritis and non-insulin dependent diabetes—and that her mental impairment is not severe.

Id. at 26, 30. The record she reviewed included various opinions as to Rosa’s physical

condition, two physical RFC assessments performed by non-examining state agency

consulting physicians, and one opinion regarding Rosa’s mental impairment. The record

did not include a mental RFC assessment performed by an expert. The single expert opinion

regarding Rosa’s mental impairment consisted of a Global Assessment Functioning score

(GAF) of 60 assigned by the Ponce School. Id. at 29. That score indicates that Rosa’s major

recurrent depressive disorder involved moderate symptomatology. Id. The ALJ gave the

GAF score little weight, “considering the objective clinical findings of his [sic] outpatient

visits as well as … resulting limitations.” Id. at 30. According to the ALJ, the progress

notes from the Ponce School demonstrated that Rosa “did not manifest cognitive

deficiencies or thought blockages” during her outpatient visits, indicating instead that she

had a “relevant and coherent thought process.” Id. The ALJ reasoned that, although

progress notes “documented symptoms of anhedonia, anxiety, depression, insomnia,

decreased energy and feelings of guilt,” those notes “did not report limitations in cognitive
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                            6

functioning or clinical signs to support the presence of moderate symptomatology.” Id. She

thus concluded that “from a mental standpoint, at most a mild restriction is justified.” Id.

At step four, the ALJ determined that Rosa can perform light work, including her prior

work as an accountant. Id. at 37. The ALJ included various physical limitations in her RFC

finding and no mental limitations. Id. at 32.

         Rosa sought review with the Appeals Council, which denied her request, making

the ALJ’s decision the SSA’s final decision.1 Id. at 1, 17, 43. She then filed the instant

complaint, seeking federal district court review of the ALJ’s disability determination. Dkt.

1.

                                              DISCUSSION

         Rosa argues that the ALJ’s decision regarding her mental impairment was not

supported by substantial evidence because the ALJ improperly interpreted raw medical

data, failed to seek an expert mental RFC assessment, failed to include any mental

limitations in her RFC, and improperly concluded that she could perform her work as an

accountant, which is a mentally demanding occupation. The government responds that the

ALJ was under no obligation to seek additional information regarding Rosa’s mental

impairment and that the ALJ did not improperly interpret raw medical data because the

findings of Rosa’s mental health examiners were easily understood by lay persons.

         An ALJ is a lay person who is generally unqualified to interpret “raw, technical

medical data.” Berrios, 796 F.2d at 576. In other words, an ALJ generally needs a medical

expert to translate medical evidence into functional terms. Vega-Valentín v. Astrue, 725 F.

Supp.2d 264, 271 (D.P.R. 2010). “[A]n expert’s RFC evaluation is ordinarily essential

unless the extent of functional loss, and its effect on job performance, would be apparent

even to a lay person.” Manso-Pizarro, 76 F.3d at 17–18 (citing Santiago, 944 F.2d at 7);



         The Appeals Council denial addresses Rosa’s application for disabled widow’s benefits
         1

and explains that a separate letter will issue related to her application for disability insurance. Tr.
1. As such, review here is limited to her application for widow’s benefits.
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                  7

see also Gordils, 921 F.2d at 329; Rivera-Figueroa v. S.H.H.S., 858 F.2d 48, 52 (1st Cir.

1988) (citing Burgos Lopez v. Sec’y, 747 F.2d 37, 41–42 (1st Cir. 1984)) (“Absent a residual

functional capacity assessment from an examining psychiatrist,” an ALJ is generally not

“equipped to conclude that [a] claimant’s condition [presents] no significant limitation on

ability to work.”); Rosado v. Sec’y of Health & Human Servs., 807 F.2d 292, 293–94 (1st

Cir. 1986) (citing cases) (“By disregarding the only residual functional capacity evaluation

in the record, the ALJ in effect has substituted his own judgment for uncontroverted

medical opinion. This he may not do.”).

         Here, the ALJ had the benefit of a single expert opinion: a GAF score of 60. The

GAF is a numeric scale (0 through 100) used by mental health clinicians and physicians to

rate the social, occupational, and psychological functioning of adults. “The GAF rating

system ... is not raw medical data; rather, the system provides a way for a mental health

professional to turn raw medical signs and symptoms into a general assessment,

understandable by a lay person, of an individual's mental functioning.” González-

Rodríguez v. Barnhart, 111 Fed.Appx. 23, 25 (1st Cir. 2004) (per curiam) (unpublished)

(citing Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 241 (6th Cir. 2002)). A score of 60

“indicates moderate symptoms (e.g., flat affect and circumlocutory speech, occasional

panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g.,

few friends, conflicts with peers or co-workers).” Negron v. Colvin, No. CIV. 13-1926

CVR, 2015 WL 1499144, at *4 n.4 (D.P.R. Apr. 1, 2015); see Echandy-Caraballo v. Astrue,

Civ. No. CA 06-97 M., 2008 WL 910059, at *4 n.7 (D.R.I. Mar. 31, 2008) (quoting

Diagnostic and Statistical Manual of Mental Disorders 34 (Text Revision 4th ed. 2000).

The ALJ in Rosa’s case afforded little weight to the Ponce School’s GAF score, finding

that, although progress notes indicated Rosa suffered from “anhedonia, anxiety, depression,

insomnia, decreased energy and feelings of guilt,” those notes “did not report limitations

in cognitive functioning or clinical signs to support the presence of moderate

symptomatology.” Id.
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                  8

         After offering the GAF score little weight, the ALJ had before her a record

consisting of Rosa’s medical records themselves. She did not have the benefit of a mental

RFC assessment performed by a psychologist or psychiatrist. Thus, her conclusions

regarding the extent of Rosa’s mental limitations can only be supported by substantial

evidence if they would be obvious to a lay person. That is not the case.

         The record evidence related to Rosa’s mental impairment consists of progress

notes, evaluations, treatment plans, and appointment records from the Ponce School. Rosa

first sought mental health treatment on July 9, 2014 after her rheumatologist advised her to

seek mental health help. Tr. 18. Doctors at the Ponce School diagnosed Rosa with moderate

recurrent major depressive disorder. Id. at 498. At Rosa’s initial evaluation, Ponce

personnel noted that she was suffering from depression, crying bouts, isolation, anxiety,

loss of appetite, anhedonia, lack of concentration, and insomnia or hypersomnia, although

she was not suffering from perception disorders and was neither suicidal nor homicidal. Id.

at 135–36. They also noted that “death” was a “stressor,” assigned Rosa a GAF score of

60, and recommended a psychiatric evaluation and individual psychological therapy. Id. at

135–36, 147. Dr. Felix Maldonado completed a psychiatric evaluation on July 28, 2014.

Id. at 139. He diagnosed Rosa with major depression and described the history of her illness

as follows: “The patient states she is feeling sad, depressed and anxious, /illegible/. She

does not sleep well and is suffering from anhedonia and anorexia. She lost 30 pounds. She

has been isolated since many years ago due to her multiple illnesses. A year ago, her

husband died and she has lost her skills and concentration.” Id. Dr. Maldonado also

described Rosa’s speech as “normal” and “slow”; her “thought content” as “logical,”

“relevant,” and “coherent”; and her mood as “depressed,” “anxious,” and “sad.” Id. at 141.

He recommended psychiatric reevaluation, RN assessment, a social worker evaluation,

individual therapy with a psychologist, and treatment with various prescription

medications. Id.
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                    9

         Rosa continued seeking treatment for her depression at the Ponce School at

approximately three-month intervals. Records of those visits consist primarily of form

progress notes containing a checklist, assessment section, and medication management

section. In the checklist section, physicians describe a patient’s appearance, attitude, motor

activity, mood, affect, speech, cognitive difficulties, thought process, thought content,

insight, judgment, and reliability by checking one of several associated boxes. See, e.g., id.

at 133. Rosa’s physicians regularly checked boxes describing her as “well-groomed,”

“cooperative,” and “calm.” Id. at 131, 497, 503, 505, 507. At times, they described her

mood as “euthymic,” at other times “anxious,” and at other times “depressed.” Id. at 129,

503, 507. Once, she was both “euthymic” and “depressed.” Id. at 133. Frequently,

physicians indicated that Rosa was not experiencing cognitive difficulties, although on July

15, 2014, she was experiencing cognitive difficulties related to “orientation.” Id. On April

24, 2014, a physician described Rosa’s judgment, insight, and reliability as “good.” Id. at

509. On January 8, 2016, a physician described her judgment, insight, and reliability as

“fair” and again assigned her a GAF score of 60. Id. at 503. Occasionally, the checkbox

portion of these records is difficult to interpret. For instance, it is difficult to discern

whether one physician intended to describe Rosa’s speech as “normal” or “thought

blocking.” Id. It is also unclear whether, in describing “cognitive difficulties,” that

physician checked the box for “none” or “orientation.” Id. And in a box titled “thought

process,” it is unclear whether she checked “intact” or “flight of ideas.” Id. Additionally,

one physician drew a long, curved line through the entire checklist. Id. at 509.2

         In the portion of the form for “assessment,” physicians may fill out five axes under

the “DSM-IV-TR,” an acronym for the Fourth Revised Edition of the Diagnostic and

Statistical Manual of Mental Disorders. That manual, published by the American



         2
           In explaining why the Ponce School progress notes did not support a GAF score
indicating moderate symptomatology, the ALJ cited to both of the notes that are difficult to
interpret, given doctors’ markings.
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                 10

Psychiatric Association, is “a commonly used reference book in the fields of psychiatry

and psychology.” United States v. Carta, 592 F.3d 34, 38 (1st Cir. 2010). The DSM-IV-TR

uses a multiaxial assessment scheme to assist mental health care providers in diagnosing

and treating their patients. See Victoria E. Kress et al., The Removal of the Multiaxial

System in the DSM-5: Implications and Practice Suggestions for Counselors, 4 PROF.

COUNS. 191, 193–94 (2014). Clinicians may write down codes at each axis to indicate a

disorder or condition. Axis I refers to “Clinical Disorders” and “Other Conditions That

May Be a Focus of Clinical Attention,” Axis II refers to “Personality Disorders” and

“Mental Retardation,” Axis III refers to “General Medical Conditions,” Axis IV refers to

“Psychosocial and Environmental Problems,” and Axis V refers to a patient’s GAF score.

Czarnionka v. Comm’r of Soc. Sec., No. 12-CV-417-JL, 2013 WL 4048507, at *2 n.1–3

(D.N.H. Aug. 8, 2013) (citing Diagnostic and Statistical Manual of Mental Disorders (Text

Revision 4th ed. 2000). Under Axis I, Rosa’s doctors sometimes wrote the number 293.83,

indicating a mood disorder; 296.32, indicating moderate, recurrent major depression; 311,

indicating depressive disorder not otherwise specified; or “major depression, single,

severe.” Tr. 134, 141, 147, 178. They frequently left Axis II blank but once used the code

799.9 to indicate a deferred diagnosis and once wrote “deferred/mourning.” Id. at 141, 147.

Doctors also frequently left Axis III blank but once wrote “rheumatoid arthritis/diabetes

mellitus.” Id. at 147. Although Axis IV was also usually blank, one doctor wrote “financial

issues” and another wrote “mourning/illness.” Id. at 141, 147. Often, doctors made illegible

markings in this section. See, e.g., id. at 134, 172, 174.

         In the medication management portion of the form, Rosa’s physicians continued

her prescriptions, most frequently for Zoloft, Ativan, and Restoril, and occasionally for

Ambien. Id. at 129, 134, 163, 166, 170–73. Physicians also sometimes referred Rosa to a

psychologist. Id. at 129, 168.

         Some records provide further detail regarding Rosa’s mental impairment. For

instance, according to a prose progress note dated October 28, 2014, Rosa reported feeling
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                  11

very anxious, depressed, and isolated. Id. at 129. She also reported that she could not

tolerate noise, did not have an appetite, and had lost ten pounds. Id. Her physician found

Rosa alert, oriented, logical, coherent, and relevant; deemed her affect appropriate; and

described her mood as sad and depressed. Id. On January 28, 2015, Dr. Maldonado

determined that Rosa suffered from anhedonia, depressed mood, anxiety, insomnia or

hypersomnia, thoughts of death, lack of energy, and feelings of guilt. Id. at 178. He

identified her weaknesses as “low self-esteem,” her strengths as “support recourses [sic],

condition acceptance, treatment commitment,” and her “stressors” as “family problems.”

Id. Dr. Maldonado also noted that Rosa “had relapses, anxiety, fears, and concerns,” that

she “does not sleep well” and her “concentration has diminished.” Id. at 177. He also

described Rosa as alert, oriented, logical, coherent, and relevant. Id.

         Based on these records, the ALJ concluded that Rosa’s mental limitations were, at

most, mild and that her RFC need not include any mental limitation. The government

argues the ALJ could draw this conclusion without the assistance of a medical expert

because these records, using terms like “cooperative,” “euthymic,” and “coherent,” are

easily understood by lay persons. It is true that lay persons attach generally accepted

meanings to these terms. However, lay persons do not readily know what meaning

psychiatrists and psychologists attach to these terms, particularly when those experts are

evaluating an individual’s mental health as it relates to “cognitive difficulties,” “thought

process,” “speech,” “thought content,” “insight,” or “reliability.” What does it mean in

terms of Rosa’s mental health that she was “logical” and “coherent” on the same day that

her concentration had diminished? Or that she was “alert” and “oriented” but could not

tolerate noise? As lay persons, neither I nor the ALJ can know, unless an expert assists us.

As the Seventh Circuit put it, “[s]evere depression is not the blues. It is a mental illness;

and health professionals, in particular psychiatrists, not lawyers or judges, are the experts

on it.” Wilder v. Chater, 64 F.3d 335, 337 (7th Cir. 1995); see also Salmond v. Berryhill,

892 F.3d 812, 818 (5th Cir. 2018) (citing Morales v. Apfel, 225 F.3d 310, 319 (3d Cir. 2000)
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                  12

(“The principle that an ALJ should not substitute his lay opinion for the medical opinion

of experts is especially profound in a case involving a mental disability.”). Even if,

arguendo, the ALJ could rely on her knowledge as a lay person to interpret the checklist

portion of the Ponce School progress notes, lay persons cannot readily draw conclusions

about the extent of an individual’s mental limitations based on the codes inserted in the

DSM-IV-TR multiaxial scheme. This is particularly true where, as here, many of those

codes are illegible. Nor does a psychiatrist’s continued prescriptions for Zoloft, Ativan,

Restoril, or Ambien make obvious the degree to which an individual suffers from a mental

impairment. In short, the ALJ’s conclusion regarding the severity of Rosa’s mental

impairment rests almost entirely on her direct interpretation of medical records, unassisted

by an expert opinion. Those records do not readily reveal the extent of Rosa’s mental

impairment. As such, the ALJ’s conclusions regarding the extent of Rosa’s mental

impairment are not supported by substantial evidence.

         Rosa next argues that the ALJ erred in failing to develop the record because she did

not seek a mental RFC assessment performed by an expert. Because Social Security

disability determinations are non-adversarial proceedings, “[i]t is the ALJ's duty to

investigate and develop the facts and develop the arguments both for and against the

granting of benefits.” Seavey, 276 F.3d at 8 (citing Sims, 530 U.S. at 110). That duty is

heightened “where there are gaps in the evidence necessary to a reasoned evaluation of the

claim.” Heggarty v. Sullivan, 947 F.2d 990, 997 (1st Cir. 1991) (quoting Currier v. Sec’y

of Health, Educ., and Welfare, 612 F.2d 594, 598 (1st Cir.1980)). Thus, where “a claimant

has some objective symptoms [of a disabling condition], the Commissioner is required to

obtain an RFC evaluation from an examining physician.” Rivera Ocasio v. Comm'r of Soc.

Sec., 213 F. Supp. 2d 81, 83 (D.P.R. 2002) (citing Heggarty, 947 F.2d at 997 n. 1; Rivera–

Torres, 837 F.2d at 6.

         Here, Rosa presented evidence of objective symptoms of depression. She testified

that she felt depressed, always tired, as if she did not have a reason to be happy, and as if
Rosa-Figueroa v. Commissioner of Social Security, Civil No. 18-1709 (BJM)                         13

her house was closing in on her. Tr. 67, 73. Her treating physicians diagnosed her with

depression, assigned her a GAF score of 60, and prescribed medications to treat her mental

impairment. Given that Rosa suffers from objective symptoms of depression, a potentially

disabling condition, the SSA was required to obtain a mental RFC evaluation conducted by

an expert. Without such an assessment, the ALJ was ill-equipped to conclude, as she did,

that Rosa’s limitations were not debilitating.

         Consequently, because the precise extent of Rosa’s functional limitations is not

clear from the medical evidence, I must remand to the ALJ to develop that evidence,

specifically, to obtain a mental RFC assessment performed by an examining physician. The

ALJ must then re-evaluate the severity of Rosa’s mental impairment and her total capacity

for work in light of her combined mental and physical RFC. In the process, she must fully

develop the record as to all these issues.

                                             CONCLUSION
         For the foregoing reasons, the SSA’s decision is VACATED, and the matter is

REMANDED. This ruling is not an opinion on the ultimate merits of Rosa’s claim upon

remand.

         IT IS SO ORDERED.

         In San Juan, Puerto Rico, this 30th day of October, 2019.

                                                                 s/ Bruce J. McGiverin     .




                                                                 BRUCE J. MCGIVERIN
                                                                 United States Magistrate Judge
